DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 8 are objected to because of the following informalities: in line 10 of claim 1, “positive locking connection” should be changed to “a positive locking connection”; in line 1 of claim 4, “claims 1” should be changed to “claim 1”; and in line 3 of claim 8, “projection)” should be changed to “projection”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “positive locking elements” in claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is: at least one crush rib element and/or a receptacle corresponding to the crush rib element ([0011] of the specification; FIGS. 1-3 and 6 of the specification; claims 3 and 5); and the free end of a projection of the first or second component ([0013] of the specification; FIGS. 4 and 5; claim 8).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first and second components" in lines 3 and 4 and “the third component” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 recites “three components” in line 1 but does not specifically recite first second and third components.  It is also unclear whether the “three components” recited in lines 1 and 2 include the first, second and third components or whether these are additional components.  For purposes of examination, “three components” in each of lines 1 and 2 is being construed as “first, second and third components”.  This construction is consistent with the specification which is directed to a method of connecting first, second and third components (FIG. 1 of the application).  Claims 2-3 depend from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claim 1 recites the limitation “the integral and positive locking connection” in the penultimate and last lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “integrally connecting” in line 9 but does not specifically recite an integral and positive locking connection.  For purposes of examination, “after the integral and positive locking connection” in the penultimate and last line of claim 1 is being construed as “after integrally connecting and forming the positive locking connection”.  Claims 2-3 depend from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claims 1 and 4 recite that the third component is “fixed in place parallel and at right angles to the joining axis” (3rd to last to penultimate line of each claim).  It is unclear how the third component can be fixed both parallel and at right angles to the joining axis.  For purposes of examination, the third component is construed as being fixed parallel to the first and second components and at right angles to the joining axis.  This construction is consistent with the specification (FIGS. 1 and 3-5 of the application).  Claims 2-3 depend from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.  Claims 5-9 depend from claim 4 and are therefore also indefinite for the reasons set forth above with respect to claim 4.
Claim 2 recites the limitation “the integral connection” in line 1 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites “integrally connecting” in line 9 but does not specifically recite an integral connection.  For purposes of examination, “wherein the integral connection” in line 1 of claim 2 is being construed as “wherein integrally connecting”.
Claim 3 recites the limitation “the mutually corresponding locking elements” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 3 depends, recites “positive locking elements of mutually corresponding design” in lines 3-4 but does not specifically recite “mutually corresponding locking elements”.  For purposes of examination, “positive locking elements of mutually corresponding design” in lines 3-4 of claim 1 is being construed as the “mutually corresponding locking elements”.
Claim 4 depends from claim 1 and recites “three components”, “a first component”, “a second component”, “a third component”, “mutually corresponding mating surfaces”, and “positive locking elements”.  These same limitations are also recited in claim 1.  It is unclear whether the limitations in claim 4 refer back to the limitations of claim 1 or are additional limitations.  For purposes of examination, these limitations in claim 4 are construed as referring back to the limitations of claim 1 (e.g., the “three components” of claim 4 are the same as the “three components” of claim 1, etc.).  Claims 5-9 depend from claim 4 and are therefore also indefinite for the reasons set forth above with respect to claim 4.
Claim 4 recites “three components” in line 3 and later in the claim recites a first, second and third component.  It is unclear whether the first, second and third components are included in the three components.  For purposes of examination, “three components” in line 3 is being construed as “a first component, a second component and a third component” and “a first and a second component” in lines 3-4 is being construed as “the first and the second component” and “a third component” in line 5 is being construed as “the third component”.  Claims 5-9 depend from claim 4 and are therefore also indefinite for the reasons set forth above with respect to claim 4.
Claims 3 and 5 each recite that the mutually corresponding positive locking elements are at least one crush rib element and/or a receptacle corresponding to the crush rib element.  Claim 5 thus recites three embodiments: 1) a crush rib element and the receptacle corresponding to the crush rib element; 2) the crush rib element alone; and 3) the receptacle corresponding to the crush rib element alone.  The third embodiment (i.e., the receptacle alone) lacks antecedent basis since there is no corresponding crush rib element for the receptacle in this embodiment (i.e., the receptacle is cited alone without the crush rib element).  For this embodiment, it is also unclear how a receptacle alone would function as a positive locking element.  For purposes of examination, claim 4 is being construed as limited to the first two embodiments: 1) a crush rib element and the receptacle; and 2) the crush rib element alone.  
Claim 7 recites “a positive locking element” in line 3 and claim 8 similarly recites “a positive locking element” in lines 3 and 8.  Claim 4, from which claims 7 and 8 depend, recites “mutually corresponding locking elements”.  It is unclear whether the positive locking elements recited in claims 7 and 8 are included in the “mutually corresponding locking elements” of claim 4.  For purposes of examination, “a positive locking element” in claims 7 and 8 is being construed as “one of the mutually corresponding locking elements”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Hayakawa (Japanese Patent Publication No. H03-150071, cited in IDS submitted November 14, 2019, machine language translation provided and cited below).
Regarding claim 1, Hayakawa discloses a method for connecting three components (FIG. 2, [0001] of Hayakawa, method of fixing upper case #2, lower case #3 and PCB #5), the method comprising: positioning the three components such that mutually corresponding mating surfaces of the first and second components (FIG. 2 of Hayakawa, outer peripheral surfaces of upper case #2 and lower case #3) as well as positive locking elements of mutually corresponding design of the first or second component and of the third component are located opposite one another (FIG. 2, [0001] of Hayakawa, tip of supporting boss #3a on lower case passes through hole in PCB and abuts contact boss #2a extending from top plate thereby fixing PCB during welding of upper and lower cases); moving the three components relative to one another along a common joining axis such that the relevant mating surfaces and the relevant positive locking elements are moved toward one another (FIGS. 2-3 of Hayakawa, common joining axis indicated by arrows in FIG. 2); and integrally connecting the first and second components via the mating surfaces (FIGS. 2-3, [0001] of Hayakawa, outer peripheral surfaces of upper case #2 and lower case #3 integrally connected via welding) and positive locking connection of the first or second component to the third component via the positive locking elements during the movement of the components relative to one another along the common joining axis (FIGS. 2-3, [0001] of Hayakawa, convex portion of tip of support boss #3a welded to opposing surface of contact boss #2a thereby fixing PCB), wherein the third component is fixed in place parallel and at right angles to the joining 
Regarding claim 2, Hayakawa discloses that the integral connection is implemented as welding or laser welding ([0001] of Hayakawa, upper and lower case fixed by welding; claim only requires one of the recited integral connection methods).
Regarding claim 4, Hayakawa discloses a connectable system for carrying out the method according to claims 1 (see analysis of claim 1 above), the system comprising: three components to be connected to one another (FIG. 2 of Hayakawa, upper case #2, lower case #3 and PCB #5), wherein a first and a second component have mutually corresponding mating surfaces for integral connection (FIG. 2 of Hayakawa, outer peripheral surfaces of upper case #2 and lower case #3 form mating surfaces for welding), and the first or second component and a third component have mutually corresponding positive locking elements for positive locking connection (FIG. 2, [0001] of Hayakawa, tip of supporting boss #3a on lower case passes through hole in PCB and abuts contact boss #2a extending from upper plate thereby fixing PCB during welding of upper and lower cases), wherein the mating surfaces are designed and oriented relative to one another such that the first and the second components are relatively movable toward one another along a common joining axis during their integral connection (FIGS. 2-3 of Hayakawa, outer peripheral surfaces of upper case #2 and lower case #3 which form mating surfaces oriented to allow movement along common joining axis indicated by arrows in FIG. 2), wherein the positive locking elements are designed and oriented relative to one another such that the first or second component and the third component are relatively movable toward one another along the common joining axis during their positive locking connection (FIGS. 2-3, 
Regarding claim 6, Hayakawa discloses that the first component and/or the second component have at least one first projection, and wherein the free end of the first projection is implemented as one of the mating surfaces (FIG. 2 of Hayakawa, projections from peripheral edges of upper and lower cases form mating surfaces for welding).
Regarding claim 7, Hayakawa discloses that the first component or the second component has at least one second projection, and wherein the free end of the second projection of the first or second component is a positive locking element (FIG. 2, [0001] of Hayakawa, tip of supporting boss #3a on lower case passes through hole in PCB and abuts contact boss #2a extending from top plate thereby fixing PCB during welding of upper and lower cases; claim only requires projection from one of the first or second components).
Regarding claim 8, Hayakawa discloses that the first component has at least one second projection, wherein a free end of the second projection of the first component is implemented as a positive locking element, and a third projection) of the second component is located in the region of the third component that faces away from the second projection during positive locking connection of the first and the third components and serves as a support for the third component (FIG. 2, [0001] of Hayakawa, tip of supporting boss #3a on lower case passes through hole in PCB and abuts the tip of contact boss #2a extending from upper case thereby fixing PCB during 
Regarding claim 9, Hayakawa discloses that the first component and/or the second component have at least one fourth projection, wherein a free end of the fourth projection is implemented as a stop and limits joining travel along the joining axis during connection of the connectable system (FIGS. 2-3, [0001] of Hayakawa, tip of supporting boss #3a has a shoulder which limits travel of the PCB along joining axis).
Claims 1-9 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Blake, III (U.S. Patent Application Publication No. 2010/0254104 A1).
Regarding claim 1, Blake discloses a method for connecting three components ([0024], FIG. 1 of Blake, manufacture of assembly including housing body #12, cover #16 and PCB #14), the method comprising: positioning the three components such that mutually corresponding mating surfaces of the first and second components (FIGS. 1 and 2A-2B of Blake, upper surface #22 of sidewall #20 of housing body #12 forms mating surface with surface #42 of flange #34 of cover #16) as well as positive locking elements of mutually corresponding design of the first or 
Regarding claim 2, Blake discloses that the integral connection is implemented as welding or laser welding ([0025], FIGS. 2A-2B and 4 of Blake, laser welder #50 used to secure the cover #16 to the housing body #12).
Regarding claim 3, Blake discloses that the mutually corresponding positive locking elements are implemented as at least one crush rib element and/or a receptacle corresponding to the crush rib element (FIG. 3, [0019] of Blake, crush rib #27 holds PCB against lateral movement), and wherein the positive locking connection is accomplished by a shearing off of the crush rib element ([0019] of Blake, crush rib #27 skived or cut off as PCB #14 is installed).
Regarding claim 4, Blake discloses a connectable system for carrying out the method according to claims 1 (see analysis of claim 1 above), the system comprising: three components to be connected to one another (FIG. 1 of Blake, housing body #12, cover #16 and PCB #14), wherein a first and a second component have mutually corresponding mating surfaces for integral connection (FIG. 1 of Blake, upper surface #22 of housing body #12 and lower surface of flange #34 of cover #16), and the first or second component and a third component have mutually corresponding positive locking elements for positive locking connection (FIG. 3 of Blake, crush ribs #27; [0019] of Blake, crush ribs are spaced around sidewalls #20 and therefore have corresponding ribs on the opposite sidewall in a mutual relationship), wherein the mating surfaces are designed and oriented relative to one another such that the first and the second components are relatively movable toward one another along a common joining axis during their integral connection (FIG. 1 of Blake, housing body #12 and cover #16 movable toward one another along joining axis as indicated by dashed lines), wherein the positive locking elements are designed and oriented relative to one another such that the first or second component and the third component are relatively movable toward one another along the common joining axis during their positive locking connection (FIGS. 1 and 3, [0019] of Blake, crush ribs #27 spaced on sidewalls #20 of housing body #12 allow movement of housing body #12 toward cover #16 along joining axis and fixing of PCB #14 during movement along joining axis), and the third component is fixed in place parallel and at right angles to the joining axis via the first and second components after the integral and positive locking connection (FIGS. 1 and 3, [0019] of Blake, joining of housing body #12 and cover #16 fixes PCB #14 parallel to housing body #12 and cover #16 and at a right angle to joining axis).
Regarding claim 5, Blake discloses that the mutually corresponding positive locking elements are at least one crush rib element and/or a receptacle corresponding to the crush rib element (FIG. 3, [0019] of Blake, crush ribs #27 hold PCB against lateral movement; claim only requires one of the recited types of positive locking elements).
Regarding claim 6, Blake discloses that the first component and/or the second component have at least one first projection, and wherein the free end of the first projection is implemented as one of the mating surfaces (FIG. 1, FIGS. 2A-2B of Blake, projection from upper surface #20 of sidewall #20 of housing body #12 forms a mating surface; FIG. 1, FIGS. 2A-2B of Blake, lip #32 and flange #34 of cover #16 are also a projection which forms a mating surface; claim only requires that one of the first or second components have a projection forming a mating surface).
Regarding claim 7, Blake discloses that the first component or the second component has at least one second projection, and wherein the free end of the second projection of the first or second component is a positive locking element (FIG. 1, [0023] of Blake, contact supports #44 of cover #16 overlie posts #28 of housing body #12 to clamp and hold PCB in place when assembly completed).
Regarding claim 8, Blake discloses that the first component has at least one second projection, wherein a free end of the second projection of the first component is implemented as a positive locking element, and a third projection) of the second component is located in the region of the third component that faces away from the second projection during positive locking connection of the first and the third components and serves as a support for the third component (FIG. 1, [0023] of Blake, contact supports #44 which are projections of cover #16 overlie posts #28 which are projections of housing body #12 to clamp and hold PCB in place when assembly completed; PCB clamped and held in place by supports and posts are supported by the supports 
Regarding claim 9, Blake discloses that the first component and/or the second component have at least one fourth projection, wherein a free end of the fourth projection is implemented as a stop and limits joining travel along the joining axis during connection of the connectable system (FIG. 1, [0023] of Blake, contact supports #44 which are projections extending from cover #16 overlie posts #28 which are projections extending from housing body #12 and the upper surfaces of both of these projections form stops which limit joining travel along joining axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harlan et al. (U.S. Patent No. 7,101,200 B1) discloses a housing for a printed circuit board (PCB) which has an orientation post with a crush rib providing an interference fit with a hole on the PCB (1:17-22 of Harlan).
Tanaka et al. (U.S. Patent Application Publication No. 2014/0285985 A1) discloses a housing for an electronic circuit board (ECB) wherein the housing includes a projection with a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746